

117 HRES 184 IH: Expressing support for the designation of the week of March 28, 2021, through April 3, 2021, as National Small Business Workplace Solutions Week.
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 184IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Mr. Wittman (for himself and Mr. Cuellar) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of the week of March 28, 2021, through April 3, 2021, as National Small Business Workplace Solutions Week.Whereas small businesses create 1.5 million jobs annually;Whereas small businesses account for 64 percent of new jobs created in the United States;Whereas small businesses in the workplace solutions industry have been critical to helping small businesses and their employees through the transitions needed during COVID–19;Whereas the workplace solutions industry has been essential in providing personal protective equipment to first responders, law enforcement, schools, businesses, and local government during this pandemic;Whereas the workplace solutions industry has been a critical resource to local, State, and Federal agencies, providing necessary personal protective equipment, cleaning solutions, and office equipment to help keep such agencies safe and operational; andWhereas the workplace solutions industry has been essential in responding to the needs of those in their communities who need it the most by supplying them with office furniture and equipment to help them transition to virtual workspaces: Now, therefore, be itThat the House of Representatives—(1)in recognition of the commitment and essential services provided by the workplace solutions industry, supports the designation of National Small Business Workplace Solutions Week; and(2)recognizes those efforts to promote safety and support for our communities.